Martin,* J.
delivered the opinion of the court. The plaintiff complains that the defendant prevented the sheriff from putting him in possession of a tract of land, which he recovered in this court, at September term, 1820; 9 Martin, 49. The defendant claimed the possession of the whole, and alleged a good title. There was judgment against him and he appealed.
The facts provent established the plaintiff’s right of possession to the whole; the defendant, however, gives in evidence, his possession and cultivation of a field of fifteen arpens; but *481neither in the pleadings nor in the evidence do we find the means of ascertaining the particular spot on which this possession was exercised. He produced no title; he claimed the whole and did not enable the plaintiff to come prepared to contest his claim upon any determinate part, and nothing in the evidence enabled the district court to allow his claim to such determinate part. We conclude, the district judge did not err, in disregarding his pretensions ; and the case is not such that justice requires we should remand.
West’n District
Aug. 1823.
Simon for the plaintiff, Brownson for the defendant.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.

Porter, J. did not join in the opinion, having been of counsel in the cause.